Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 2/15/2021.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14-18 are rejected under USC 101 because the phrase “machine-readable storage medium” recited in the claims is not indicated either in the claims or specification or on the record as a non-transitory form of signal transmission. Therefor the claims are considered to be directed to a signal per se.
The Specification on paragraph [00027] merely restates the “machine-readable storage medium” in the manner it is claimed.  
To overcome this rejection, it is suggested that applicant changes the “machine-readable storage medium” to --- a non-transitory machine-readable storage medium ---.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-5, 7, 8, 10, 13, 15, 18-19 of U.S. Patent No. 10397123 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 14 & 19 of the instant application merely broaden the scope of claims 1, 13 & 18 of U.S. Patent No. 10397123 B2 by omitting limitations, such as providing, by the system, access to the predicted available bandwidth to cause a video bit rate to be determined for a portion of media content according to the predicted available bandwidth for the end user device. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
color coded.
Claim # in Instant Application
(17/175, 970)
Claim # in U.S.  Patent No. 10397123 B2
 [Claim 1]   A method comprising: determining, by a system including a network server of a wireless network, a predicted available bandwidth for an end user device according to mobility pattern data of the end user device and first performance data associated with a cell of the wireless network; and 
facilitating, by the system over the wireless network, streaming of a portion of media content to the end user device according to a video bit rate associated with the portion of the media content according the predicted available bandwidth.











4
3
5
4
7
5
1
6
1
7
2
8
3
9
3
10
8
12
10
13
13
14
19
15
18
19
13
20
15

Claims  11, 16-18 are also rejected for depending from rejected base claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 11, 16 of U.S. Patent No.  9756112 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 14 & 19 of the instant application merely broaden the scope of claims 1, 11 & 16 of U.S. Patent No. 9756112 B2 by omitting limitations, such as wherein the first performance data includes channel quality indicator data, reference signal received quality data or a combination thereof, and wherein the second performance data includes cell congestion data. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9756112 B2.  The similarities have been color coded.
Claim # in Instant Application
(17/175, 970)
Claim # in U.S.  Patent No. 9756112 B2
 [Claim 1]   A method comprising: determining, by a system including a network server of a wireless network, a predicted available bandwidth for an end user device according to mobility pattern data of the end 
facilitating, by the system over the wireless network, streaming of a portion of media content to the end user device according to a video bit rate associated with the portion of the media content according the predicted available bandwidth.










                    +
13. The method of claim 11, comprising: obtaining mobility data associated with the end user device; and determining a mobility pattern for the end user device, wherein the predicted available bandwidth is determined according to the mobility pattern of the end user device.

11
6
11
7
11
8
11
14
1
15
1
16
1
17
1
18
1
19
16
20
16

Claims  2-4, 9-13 are also rejected for depending from rejected base claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 16 and 18 of Patent No. US 10958586 B2 (hereinafter “Jana”) in view of Xu Tianyi et al (WO 2016123497 A1). 
For Claim 1, Claim 1 of Jana teaches all of the claimed subject matter (see claim 1) with the exception of determining a predicted available bandwidth for an end user device according to mobility pattern data of the end user device.
However, Tianyi, in analogous art, teaches determining a predicted available bandwidth for an end user device according to mobility pattern data of the end user device (Lee teaches, in ¶ 0036, that current location, time, speed and/or bandwidth are used to predict the speed and/or bandwidth of upcoming locations … The bandwidth, speed predictions, and/or the current buffer size may be fed to the bit rate adaptation algorithm to choose an appropriate bit rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Jana with the predicted location taught by Tianyi. The motivation is to improve and/or maximize the video quality, and/or avoid buffer underflows [Tianyi: ¶ 0024, lines 1-2].

Regarding the remaining claims, the table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10958586 B2. 

Table 1: Claim Mapping to U.S. Patent No. US 9, 609, 625  B2
Claim # in Instant Application
(17/175, 970)
Claim # in Patent No. US 10958586 B2
2
2
3
3
6
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11
14
13
15
14
16
16
19
18

Claims  4-5, 17-18, 20 are also rejected for depending from rejected base claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vino Vasudevan et al (US 20020131496 A1) in view of Xu Tianyi et al (WO 2016123497 A1).
For Claim 1, Vasudevan discloses a method (Vasudevan teaches, in ¶ 0013, lines 2-3, that a method for transmitting an audio/video data stream to a client is provided) comprising: 
determining, by a system including a network server of a wireless network, a predicted available bandwidth for an end user device (Vasudevan teaches, in ¶ 0014, lines 9-12, determining an available bandwidth of a network and/or client device for transmitting the stream of video data to the client and modifying the stream of video data based on the available bandwidth, if the desired bit rate is too high to be handled by the available bandwidth) according to first performance data associated with a cell of the wireless network  (Vasudevan teaches, in ¶ 0010, lines 8-10, determining how to best transmit digital data to its clients, taking into consideration factors such as the client's desires, the quality of the data transmission and available bandwidth.); and 
facilitating, by the system over the wireless network, streaming of a portion of media content to the end user device according to a video bit rate associated with the portion of the media content according the predicted available bandwidth  (Vasudevan teaches, in ¶ 0047, lines 1-8, that if the bit rate requested by a client (or bit rate corresponding to a requested delivery cost) exceeds the bandwidth capability of the network and/or client device, the system of the present invention … transmits the data stream at a maximum bit rate capable of being handled by the network and client device, with minimal loss of content).
Vasudevan fails to expressly teach determining a predicted available bandwidth for an end user device according to mobility pattern data of the end user device.
However, Tianyi, in analogous art, teaches determining a predicted available bandwidth for an end user device according to mobility pattern data of the end user device (Tianyi teaches, in ¶ 0036, that current location, time, speed and/or bandwidth are used to predict the speed and/or bandwidth of upcoming locations … The bandwidth, speed predictions, and/or the current buffer size may be fed to the bit rate adaptation algorithm to choose an appropriate bit rate).
Tianyi also teaches, in ¶ 0075, lines 8-10, that the historical database may include any or all off the following: recording location history vs. time, and recognizing patterns; recording travel speed history and/or changes of speed/location, etc., and recording bandwidth/throughput history vs. time and location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan with the 
For Claim 4, Vasudevan discloses a method, wherein the first performance data associated with the cell of the wireless network includes cell congestion data associated with the cell of the wireless network (Vasudevan teaches, in ¶ 0030, lines 27-30, that in times of heavy network traffic, the system dynamically adjusts the video stream bit rate so as to fully utilize the available bandwidth as much as possible, with minimal loss of content).
For Claim 5, Vasudevan discloses a method, wherein the video bit rate is determined according to the predicted available bandwidth for the end user device (Vasudevan teaches, in ¶ 0014, lines 9-12, determining an available bandwidth of a network and/or client device for transmitting the stream of video data to the client and modifying the stream of video data based on the available bandwidth, if the desired bit rate is too high to be handled by the available bandwidth).
For Claim 6, Vasudevan discloses a method, wherein the video bit rate for the portion of the media content is further determined according to a buffer occupancy of the end user device (Vasudevan teaches, in ¶ 0048, lines 2-7, that the rate control system 330 monitors the "fullness" of the buffer 335 (as indicated by the amount of data in the buffer at a given time), estimates the bandwidth capability of each client, i.e., the bandwidth available to each client, and instructs the adaptive transcoder 230 to adjust the bit-rate of the stream according to the bit rate requested by a particular client or a bandwidth available to the client).
For Claim 7, Vasudevan discloses a method, further comprising determining, by the system, the buffer occupancy of the end user device (Vasudevan teaches, in ¶ 0048, lines 2-7, that the rate control system 330 monitors the "fullness" of the buffer 335 (as indicated by the amount of adjust the bit-rate of the stream according to the bit rate requested by a particular client or a bandwidth available to the client).
For Claim 8, Vasudevan discloses a method, further comprising comparing, by the system, the buffer occupancy of the end user device and a buffer occupancy threshold (Vasudevan teaches, in ¶ 0059, lines 3-9, that A buffer of size 256 K is receiving a stream of data at a rate of 12 Kbytes per second and a client is reading from the buffer at a rate of 10 Kbytes per second. According to this invention, Pseudo P-frames are needed to replace a number of frames such that the bit-rate is reduced by at least 2 Kbytes per second so that there is no overflow in the buffer).
For Claim 9, Vasudevan discloses a method, further comprising determining, by the system, the buffer occupancy threshold (Vasudevan teaches, in ¶ 0059, lines 3-5, that A buffer of size 256 K is receiving a stream of data at a rate of 12 Kbytes per second and a client is reading from the buffer at a rate of 10 Kbytes per second).
For Claim 10, Vasudevan discloses a method, further comprising: providing, by the system, access to a second predicted available bandwidth for the end user device to cause a second video bit rate to be determined for a second portion of the media content; and facilitating, by the system, streaming of the second portion of the media content to the end user device according to the second video bit rate (Vasudevan teaches, in ¶ 0012, lines 3-9, that if the available bandwidth is insufficient to allow transmission of the data stream at the desired bit rate, determining a second bit rate capable of being transmitted by the available bandwidth and provide a transcoded data stream having a bit rate substantially equal to the second bit rate).
For Claim 11, Vasudevan discloses all of the claimed subject matter with the exception of determining the second predicted available bandwidth for the end user device according to third performance data of the end user device.
However, Tianyi, in analogous art, teaches determining the second predicted available bandwidth for the end user device according to third performance data of the end user device (Tianyi teaches, in ¶ 0029, lines 5-10, a standalone bandwidth prediction, where a user (e.g. , the mobile device of a user or WTRU) may make a prediction based on its own previous measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan with the bandwidth prediction taught by Tianyi. The motivation is to improve and/or maximize the video quality, and/or avoid buffer underflows [Tianyi: ¶ 0024, lines 1-2].  
For Claim 12, Vasudevan discloses all of the claimed subject matter with the exception of transmitting, by the system, a request for the predicted available bandwidth; and receiving, by the system, the predicted available bandwidth from the network server of the wireless network.
However, Tianyi, in analogous art, teaches transmitting, by the system, a request for the predicted available bandwidth; and receiving, by the system, the predicted available bandwidth from the network server of the wireless network (Tianyi teaches, in ¶ 0029, lines 5-10, that the collaborative bandwidth prediction (CBP) server may collect the users' bandwidth measurements, including any of time, device type information (e.g. , Long Term. Evolution (LTE), Evolved High-Speed Packet Access (HSPA+), antenna configuration, etc.), and wireless The CBP server may make the prediction for users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan with the CBP server taught by Tianyi. The motivation is to improve and/or maximize the video quality, and/or avoid buffer underflows [Tianyi: ¶ 0024, lines 1-2].  
For Claim 13, Vasudevan discloses all of the claimed subject matter with the exception that the predicted available bandwidth is received from the network server of the wireless network via an application programming interface.
However, Tianyi, in analogous art, teaches that the predicted available bandwidth is received from the network server of the wireless network via an application programming interface (Tianyi teaches, in ¶ 0076, lines 7-12, that a user may select video content to stream (e.g. , via web site or DASH client or other streaming client); …; and client sends updates of path vs. time to network. Lee teaches, in ¶ 0077, lines 5-7, that the network may pre-fetch content at a certain bit rate to the cache of a certain network access point based on the expected available bandwidth for that WTRU at the time the WTRU may pass within communication range of a network access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan with the user selection taught by Tianyi. The motivation is to improve and/or maximize the video quality, and/or avoid buffer underflows [Tianyi: ¶ 0024, lines 1-2].  
For Claims 14 and 19, please refer to the rejection For Claim 1, above.
For Claims 15 and 16, please refer to the rejection For Claims 6 & 7, above.
For Claim 18, please refer to the rejection For Claim 4, above.


Claims 2-3, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vino Vasudevan et al (US 20020131496 A1) in view of Xu Tianyi et al (WO 2016123497 A1) as applied to claim 1, 14 or 19 above, and further in view of Sayeed Z. Choudhury et al (US 20110106969 A1).
For Claim 2, Vasudevan and Tianyi disclose all of the claimed subject matter with the exception that the determining the predicted available bandwidth for the end user device is further according to channel quality indicator data associated with the end user device.
However, Choudhury, in analogous art, teaches that the determining the predicted available bandwidth for the end user device is further according to channel quality indicator data associated with the end user device (Choudhury teaches, in ¶ 0106, lines 6-9, that the common pilot channel ("CPICH") signal-to-noise ratio ("SNR") so that the client request manager 109 may predict fading channel conditions as understood by one of ordinary skill in the art. Choudhury teaches, in ¶ 0126, lines 12-16, that if the client request manager 109 assumes that the bandwidth will can decrease in the future, then the request manager 109 may make an intelligent decision to request a lower video resolution than what may be support under current detected network conditions).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan and Tianyi with the detection of network conditions taught by Choudhury. The motivation is 
For Claim 3, Vasudevan and Tianyi disclose all of the claimed subject matter with the exception that the determining the predicted available bandwidth for the end user device is further according to reference signal received quality data associated with the end user device.
However, Choudhury, in analogous art, teaches that the determining the predicted available bandwidth for the end user device is further according to reference signal received quality data associated with the end user device (Choudhury teaches, in ¶ 0126, lines 12-16, that if the client request manager 109 assumes that the bandwidth will can decrease in the future, then the request manager 109 may make an intelligent decision to request a lower video resolution than what may be support under current detected network conditions. Choudhury teaches, in ¶ 0106, lines 10-16  that the channel quality indicator ("CQI") so that the client request manager 109 may predict fading channel conditions as understood by one of ordinary skill in the art; the reference signal received quality ("RSRQ") per antenna 372 so that the client request manager 109 may calculate the signal quality over the measurement bandwidth as well as to predict fading channel conditions as understood by one of ordinary skill in the art).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan and Tianyi with the detection of network conditions taught by Choudhury. The motivation is optimize media playback quality for a wireless handheld computing device [Choudhury: ¶ 0007, lines 2-3]). 
For Claim 17, 20, Vasudevan and Tianyi disclose all of the claimed subject matter with the exception that the determining the predicted available bandwidth for the end user device is further according to channel quality indicator data associated with the end user device, reference signal received quality data associated with the end user device, or any combination thereof.
However, Choudhury, in analogous art, teaches that the determining the predicted available bandwidth for the end user device is further according to channel quality indicator data associated with the end user device, reference signal received quality data associated with the end user device, or any combination thereof (Choudhury teaches, in ¶ 0126, lines 12-16, that if the client request manager 109 assumes that the bandwidth will can decrease in the future, then the request manager 109 may make an intelligent decision to request a lower video resolution than what may be support under current detected network conditions. Choudhury teaches, in ¶ 0106, lines 10-16  that the channel quality indicator ("CQI") so that the client request manager 109 may predict fading channel conditions as understood by one of ordinary skill in the art; the reference signal received quality ("RSRQ") per antenna 372 so that the client request manager 109 may calculate the signal quality over the measurement bandwidth as well as to predict fading channel conditions as understood by one of ordinary skill in the art).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Vasudevan and Tianyi with the detection of network conditions taught by Choudhury. The motivation is optimize media playback quality for a wireless handheld computing device [Choudhury: ¶ 0007, lines 2-3]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 20160127754 A1) is pertinent to a method and an apparatus for predicting channel state according to location information and selecting a bitrate of a video streaming service corresponding to the predicted channel state in a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419